DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-3 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed June 19, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Applicant is encouraged to incorporate the subject matter of claim 2 into the specification.  Such an amendment would not be considered new matter.  Specifically, Applicant should incorporate the definitions of claim 2 into the specification to provide appropriate context for the claim terminology.
(4)
Claim Status
	Examiner notes Applicant’s submission filed on August 26, 2019, is being examined herein.  In this submission, Applicant introduced amendments to the claims and specification. The clean copy of Applicant’s claim amendments is examined herein.  The clean copy of Applicant’s claim amendments contains 3 claims.
(5)
Claim Objections
Claim 1 is objected to because of the following informalities: “The engine is comprised of” should be “An engine comprising”.  Appropriate correction is required.
(6)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
The claimed invention and the specification contain similar language regarding the engine and fuel cell disposed therein.  However, the specification is more descriptive of the nature of the fuel cell and fuel cell reaction.  Accordingly, there is no parity between the specification and the claimed invention.
(B)	The nature of the invention;
The claimed invention is directed toward an engine comprising a fuel cell, wherein the reaction of carbon dioxide and calcium carbonate to generate electricity proceeds within the fuel cell and produces sodium carbonate and water as an output.
(C)	The state of the prior art;
The closest prior art is to Kruger (U.S. Publication No. 2016/0181639), which teaches a fuel cell based energy generation process that converts calcium carbonate and coke to CaO and CO, wherein the CO is then introduced into a fuel cell to react with air to produce electricity with carbon dioxide generated as a by-product.  Figure 2.

(D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with fuel cells and their general arrangements.  Although the education level for such an individual is unclear, this individual would be expected to be able to understand the process of operation of a fuel cell.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although fuel cells and their processes are generally known, it’s unclear how predictable the functionality of a fuel cell is from the selection of specific inputs to the system.
(F)	The amount of direction provided by the inventor;
Claim 1 requires a fuel cell in which the reaction of carbon dioxide and calcium carbonate proceeds in the presence of water to product water and sodium carbonate.  The directed provided by the inventor in the disclosure for the claimed invention is minimal.  Specifically, the inventor does not disclose how sodium is introduced into the reaction and thus provides no direction as to how the fuel cell of the claimed invention functions.  Additionally, given the context of the prior art, as taught by Lackner, it appears the combination of carbon dioxide with sodium hydroxide in aqueous conditions would lead to carbon capture and not the generation of an electrical reaction.  To that end, Applicant’s disclosure provides no information regarding how the claimed reaction proceeds to produce electricity with sodium carbonate as a byproduct while also avoiding carbon dioxide capture.
(G)	The existence of working examples; and
Applicant’s disclosure, as noted above, does not contain a working example regarding the reaction of carbon dioxide and aqueous calcium carbonate in a fuel cell to produce electricity with water and sodium carbonate byproducts.  Applicant’s disclosure does not provide any explanation or detailed description regarding how such a fuel cell is obtained.
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled and one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would not be able to practice the invention without undue experimentation.
(7)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 1 appears to contain multiple sentences.  For this reason, the claim is indefinite.  A claim should be a single sentence.  Accordingly, it is unclear whether claim 1 should be interpreted to be only the first listed sentence or if claim 1 should be interpreted to be the entire paragraph.  For purposes of examination, Examiner will interpret claim 1 to encompass the entire paragraph.
Claim 1 also requires the output of the reaction is the production of sodium carbonate.  The claimed invention is unclear as to how the reaction produces a sodium-containing by-product given the claimed inputs.  Applicant is encouraged to further amend the claimed invention to provide context and clarity for the sodium-containing by-product.
Claim 1 recites the limitation "the reaction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "The first means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "The second means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.

Claim 2 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent publication(s) cited below.
Claim 2 appears to contain multiple sentences.  For this reason, the claim is indefinite.  A claim should be a single sentence.  Accordingly, it is unclear whether claim 2 should be interpreted to be only the first listed sentence or if claim 2 should be interpreted to be the entire paragraph.  For purposes of examination, Examiner will interpret claim 2 to encompass the entire paragraph.
Claim 2 is further indefinite as it merely recites definitions and does not recite an invention that would be defined by the terms.  For example, claim 2 defines a carbon dioxide and calcium carbonate reaction and a fuel cell, but does not require, as claim 1 does, a fuel cell in which the reaction occurs.  Claim 2 also defines a pump and carburetor but is unclear as to whether these should be interpreted to be features of the fuel cell.  Similarly, claim 2 defines “end products” and “byproducts” but is unclear as to whether a reaction within or without a fuel cell is a requirement of the claimed invention.  Claim 2 further defines a vehicle without further 
Claim 2 is also unclear as to whether the fuel cell, if required, would be limited to one in which the CO2-CaCO3 reaction occurs or if any fuel cell is within the scope of the claimed invention.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similar indefiniteness concerns are present regarding the claiming of the pump and carburetor, the vehicle and the aqueous solutions, liquids, solids or gasses.
Claim 2 recites the limitation "the following terms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The CO2- CaCO3 reaction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The chemical symbol ‘HCO3-‘" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the chemical symbol ‘H2CO3’" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The term ‘fuel cell’" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The term ‘aqueous’" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the process of the following subject" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "The terms ‘pump’ and ‘carburetor" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the circulation or transport" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The terms ‘end products’ and ‘byproducts’" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The vehicle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the vessel" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "The terms ‘holding tank’, ‘tank’ or ‘reservoir’" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The 
Claim 3 appears to contain multiple sentences.  For this reason, the claim is indefinite.  A claim should be a single sentence.  Accordingly, it is unclear whether claim 3 should be interpreted to be only the first listed sentence or if claim 3 should be interpreted to be the entire paragraph.  For purposes of examination, Examiner will interpret claim 3 to encompass the entire paragraph.
Claim 3 is unclear as to the nature of the claimed invention.  Specifically, it’s unclear if claim 3 defines a specific input for a fuel cell reaction, the reaction or the fuel cell within which the reaction occurs.  Claim 3 is also unclear as to whether the source of carbonate ions is required to be calcium carbonate or some other source.  Claim 3 is also unclear as to whether the source of carbon dioxide is from ambient air or some other source.
Claim 3 recites the limitation "the fuel cell reaction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (U.S. Publication No. 2016/0181639) in view of Lackner et al. (U.S. Publication No. 2008/0031801) and McAlister (U.S. Publication No. 2017/0110751).
With respect to claims 1, 2 and 3, Kruger teaches a fuel cell that exhaust carbon dioxide during the electricity production process.  Figure 2.
Kruger is silent as to whether the fuel cell also facilitates the reaction of carbon dioxide and calcium carbonate, which is defined as the reaction of carbon dioxide and sodium hydroxide.
However, Lackner, which deals with carbon dioxide capture, teaches a system comprising the reaction of carbon dioxide with aqueous sodium hydroxide to remove carbon dioxide from the atmosphere, wherein the reaction further facilitates the production of calcium carbonate.  Paragraph 16.
Kruger, which is cited above, teaches the fuel cell is paired with a calcination unit to convert calcium carbonate to CaO and CO, which is then used in the fuel cell for electricity production.  Figure 2.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to pair the carbon dioxide capture system taught 
Kruger and Lackner, as combined above, are silent as to whether the fuel cell system is comprised in an engine.
However, McAlister, which deals with fuel cells, teaches it’s known in the art to dispose a fuel cell within an engine system.  Paragraph 7 and Figures 2A and 2D.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Kruger and Lackner, as combined above, with McAlister is the combination of prior art elements according to known methods to yield predictable results.  Kruger and Lackner, as combined above, teach a fuel cell system effective for generating electricity.  McAlister teaches it’s known to incorporate fuel cell systems into engines.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the system taught by Kruger and Lackner, as combined above, into one containing an engine because McAlister teaches doing so is known in the art, meaning the combination has a reasonable expectation of success.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796